Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of February 24, 2014 (this
“Amendment”), among BIG HEART PET BRANDS (formerly known as Del Monte
Corporation), a Delaware corporation as successor by merger to Del Monte Foods
Company (the “Borrower”), Blue Acquisition Group, Inc. (“Holdings”), each of the
lenders that is a signatory hereto; and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent (in such capacity, together with its
successors, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, Holdings, the Administrative Agent and each lender from
time to time party thereto (the “Lenders”) have entered into a Credit Agreement,
dated as of March 8, 2011 (as amended by Amendment No. 1 dated as of February 5,
2013, the “Credit Agreement”) (capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement);

WHEREAS, the Borrower intends to make a prepayment of Initial Terms Loans from
the proceeds of the Consumer Products Asset Sale (as defined herein) in an
aggregate amount of $881,000,000 in accordance with Section 5.2(a) of the Credit
Agreement on the Amendment No. 2 Effective Date;

WHEREAS, Section 13.1 of the Credit Agreement permits amendment of the Credit
Agreement with the consent of the Administrative Agent, the Borrower and the
Lenders providing the replacement term loan tranche to permit the refinancing of
all outstanding Initial Term Loans of any Class with a replacement term loan
tranche thereunder;

WHEREAS, J.P. Morgan Securities LLC and KKR Capital Markets LLC will act as
joint lead arrangers and joint bookrunners under the Amended Credit Agreement
(as defined below) and this Amendment;

WHEREAS, upon the effectiveness of this Amendment, each Lender that shall have
executed and delivered a signature page to this Amendment (a “Consent”) under
the “Cashless Settlement Option” (each, a “Cashless Option Lender”) shall be
deemed to have converted all (or such lesser amount as the Administrative Agent
may allocate) of its Initial Term Loans under the Credit Agreement (which
existing Initial Term Loans shall thereafter no longer be deemed to be
outstanding) into Initial Term Loans under the Credit Agreement, as amended by
this Amendment (the “Amended Credit Agreement”), in the same aggregate principal
amount as such Lender’s Initial Term Loans under the Credit Agreement (or such
lesser amount as the Administrative Agent may allocate), and thereafter be a
Lender under the Amended Credit Agreement and shall be deemed to have consented
to the Amendment;

WHEREAS, pursuant to Section 13.1 of the Credit Agreement, the Loan Parties and
Required Lenders wish to make certain other amendments to the Credit Agreement;

WHEREAS, the Administrative Agent and the Lenders signatory hereto are willing
to so agree pursuant to Section 13.1 of the Credit Agreement, subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1.        Amendments.

(a)        The following defined terms are hereby added to Section 1.1 of the
Credit Agreement in alphabetical order:

  “Amendment No. 2” shall mean Amendment No. 2 to this Agreement dated as of
February 24, 2014.

  “Amendment No. 2 Effective Date” shall mean February 24, 2014, the date on
which the conditions precedent set forth in Section 3 of Amendment No. 2 are
satisfied.

  “Cashless Settlement Option” shall have the meaning assigned to such term in
the Consent (as such term is defined in Amendment No. 2) to Amendment No. 2.

  “Consumer Products Asset Sale” means the sale of the Borrower’s consumer
products business to Del Monte Pacific Limited pursuant to that certain Purchase
Agreement dated October 9, 2013.

  “Consumer Products Asset Sale Proceeds” means the Net Cash Proceeds from the
Consumer Products Asset Sale.

  “Consumer Products Asset Sale Prepayment” means the prepayment of $881.0
million of Initial Term Loans on the Amendment No. 2 Effective Date using the
Consumer Products Asset Sale Proceeds.

  “Impacted Interest Period” shall mean, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.

  “Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBOR Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, as of 11:00 a.m., London Time, two
Business Days prior to the commencement of such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the LIBOR Screen Rate is available, the LIBOR Screen Rate for purposes of
paragraph (a) above shall be deemed to be the overnight screen rate where
“overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.

  “LIBOR Screen Rate” shall mean the London interbank offered rate administered
by the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided, that, if any LIBOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

-2-



--------------------------------------------------------------------------------

(b)        The definition of “ABR” in Section 1.1 of the Credit Agreement is
hereby amended by deleting the reference to “2.00%” therein and replacing it
with “1.75%”.

(c)        The definition of “Applicable ABR Margin” in Section 1.1 of the
Credit Agreement is hereby amended and restated as follows:

  “Applicable ABR Margin” shall mean, with respect to each ABR Loan that is an
Initial Term Loan, 1.75%.

(d)        The definition of “Applicable LIBOR Margin” in Section 1.1 of the
Credit Agreement is hereby amended and restated as follows:

  “Applicable LIBOR Margin” shall mean, with respect to each LIBOR Loan that is
an Initial Term Loan, 2.75%

(e)        The definition of “BBA LIBOR” in Section 1.1 of the Credit Agreement
is hereby deleted.

(f)        The definition of “Cashless Option Lender” in Section 1.1 of the
Credit Agreement is hereby amended by replacing the reference to “Amendment
No. 1” with “Amendment No. 2”.

(g)        The definition of “Initial Term Loan Maturity Date” in Section 1.1 of
the Credit Agreement is hereby amended by replacing the reference to “March 8,
2018” with “March 8, 2020”

(h)        The definition of “LIBOR Rate” in Section 1.1 of the Credit Agreement
is hereby deleted and replaced with the following:

  “LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan
of any currency, the LIBOR Screen Rate as of approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in such currency for such Interest Period; provided that if a LIBOR
Screen Rate shall not be available at the applicable time for the applicable
Interest Period, then the LIBOR Rate for such currency and Interest Period shall
be the Interpolated Rate; provided, further, that in no event shall the LIBOR
Rate for any Interest Period at any time be less than 0.75% per annum.

(i)        The definition of “Maximum Incremental Facilities Amount” in
Section 1.1 of the Credit Agreement is hereby amended by adding the following at
the end of such definition: “, in each case, incurred pursuant to the foregoing
clause (a)(i).”

(j)        Section 2.1 of the Credit Agreement is hereby amended by adding the
following as the third paragraph with the following:

“Subject to and upon the terms and conditions set forth herein, each Cashless
Option Lender and JPMorgan Chase Bank, N.A. (which shall in such capacities be
Lenders) agrees to make and/or convert its existing Initial Term Loans into a
loan or loans to the Borrower on the Amendment No. 2 Effective Date (which shall
replace the Initial Term Loans outstanding after giving effect to the Consumer
Products Asset Sale Prepayment and be considered Initial Term Loans for all
purposes hereunder), in an amount equal to (x) its Cashless Settlement Option
allocation in accordance with Amendment No. 2 in the case of each Cashless
Option Lender and (y) $206,277,870.68 in the case of JPMorgan Chase Bank, N.A.
The initial Interest Periods for all LIBOR Rate Initial Term Loans made and/or
converted from exiting Initial Term Loans on the

 

-3-



--------------------------------------------------------------------------------

Amendment No. 2 Effective Date shall be the same Interest Periods applicable to
the LIBOR Rate Initial Term Loans immediately prior to the Amendment No. 2
Effective Date. Notwithstanding the foregoing, any Cashless Option Lender as
defined in accordance with Amendment No. 2 shall not actually make a loan on the
Amendment No. 2 Effective Date but shall be deemed to have rolled over its
Initial Term Loans outstanding after giving effect to the Consumer Products
Asset Sale Prepayment under and as defined in the Credit Agreement in accordance
with Amendment No. 2.

(k)        Section 2.5(b) of the Credit Agreement is hereby amended and restated
as follows:

The Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Initial Term Loan Lenders, on each date set forth below (or, if
not a Business Day, the immediately preceding Business Day) (each, an “Initial
Term Loan Repayment Date”), a principal amount in respect of the Initial Term
Loans equal to (x) the outstanding principal amount of Initial Term Loans on the
Amendment No. 2 Effective Date multiplied by (y) the percentage set forth below
opposite such Initial Term Loan Repayment Date (each, an “Initial Term Loan
Repayment Amount”):

 

Date    Initial Term Loan June 30, 2014    0.25% September 30, 2014    0.25%
December 31, 2014    0.25% March 31, 2015    0.25% June 30, 2015    0.25%
September 30, 2015    0.25% December 31, 2015    0.25% March 31, 2016    0.25%
June 30, 2016    0.25% September 30, 2016    0.25% December 31, 2016    0.25%
March 31, 2017    0.25% June 30, 2017    0.25% September 30, 2017    0.25%
December 31, 2017    0.25% March 31, 2018    0.25% June 30, 2018    0.25%
September 30, 2018    0.25% December 31, 2018    0.25% March 31, 2019    0.25%
June 30, 2019    0.25% September 30, 2019    0.25% December 31, 2019    0.25%
Initial Term Loan Maturity Date    Remaining outstanding amounts

(l)        Section 2.9 of the Credit Agreement shall be amended by deleting the
following: “nine or”.

 

-4-



--------------------------------------------------------------------------------

(m)       Section 5.1(b) of the Credit Agreement is hereby amended by deleting
the phrase “Amendment No. 1 Effective Date” and replacing it with “Amendment
No. 2 Effective Date”.

(n)        Section 5.2(a) of the Credit Agreement shall be amended by adding the
following proviso to the end thereof: “; provided further that, within 60 days
after the Amendment No. 2 Effective Date, the Borrower may use the portion of
the Consumer Products Asset Sale Proceeds not otherwise applied to make the
Consumer Products Asset Sale Prepayment to prepay, redeem, defease, repurchase
or acquire or retire for value the outstanding Senior Notes as of the Amendment
No. 2 Effective Date and shall not be required to prepay the Term Loans with
such amount.”

(o)        Section 5.2(a)(ii) of the Credit Agreement shall be amended by
deleting the phrase “fiscal year ending April 29, 2012” and replacing it with
“fiscal year ending April 29, 2015”

(p)        Section 5.2(c) of the Credit Agreement shall be amended by adding the
following sentence at the end of such section:

“Notwithstanding anything to the contrary contained in this Section 5.2(c), the
Consumer Products Asset Sale Prepayment shall be applied (i) first to the
Initial Term Loans held by Lenders that are not Cashless Option Lenders (on a
pro rata basis) and (ii) second to the Initial Term Loans held by Cashless
Option Lenders as determined by the Administrative Agent in its sole
discretion.”

(q)        Section 5.2(h) of the Credit Agreement shall be amended by adding the
following sentence at the end of such section:

“Notwithstanding anything to the contrary contained in this Section 5.2(h), the
rights of the Term Loan Lenders to reject its pro rata share of a mandatory
prepayment pursuant to this Section 5.2(h) shall not apply to the Consumer
Products Asset Sale Prepayment, which shall be made on the Amendment No. 2
Effective Date.”

(r)         Section 9.13 of the Credit Agreement is hereby amended and restated
as follows:

“9.13.   Use of Proceeds.

  (a)        The Borrower will use the proceeds of the Initial Term Loans
incurred on the Closing Date, the Senior Notes Offering and a portion of the
proceeds of borrowings under the ABL Facility to effect the Transactions.

  (b)        The Borrower will use the proceeds of the Initial Term Loans
incurred on the Amendment No. 2 Effective Date to refinance existing Initial
Term Loans outstanding immediately prior to the Amendment No. 2 Effective Date.

(s)        Section 10.5(b) of the Credit Agreement shall be amended by adding
the following clause (20) to the end thereof: “(20) within 60 days after the
Amendment No. 2 Effective Date, the prepayment, redemption, defeasance,
repurchase or other acquisition or retirement for value of Senior Notes
outstanding as of the Amendment No. 2 Effective Date with the portion of the
Consumer Products Asset Sale Proceeds not otherwise applied to make the Consumer
Products Asset Sale Prepayment;”

SECTION 2.        Lenders.  Each Cashless Option Lender and JPMorgan Chase Bank,
N.A. hereby agrees, on the Amendment No. 2 Effective Date and on the terms and
conditions set forth herein and in the Amended Credit Agreement, to make or roll
over, as applicable, its Initial Term Loans

 

-5-



--------------------------------------------------------------------------------

in accordance with Section 2.1 of the Amended Credit Agreement. Such parties
shall, effective on the Amendment No. 2 Effective Date, automatically become
parties to the Amended Credit Agreement as a Lender. Each Lender under the
Credit Agreement that signs a Consent agrees that to the extent its Initial Term
Loans under the Credit Agreement are being repaid on the Amendment No. 2
Effective Date it waives any amounts it may be entitled to under Section 2.11 of
the Credit Agreement in connection with such repayment.

SECTION 3.        Conditions of Effectiveness.  This Amendment and the amendment
of the Credit Agreement as set forth in Section 1 hereof shall become effective
as of the first date (such date being referred to as the “Amendment No. 2
Effective Date,” which date is February 24, 2014) when each of the following
conditions shall have been satisfied:

(a)        The Administrative Agent shall have received this Amendment, duly
executed and delivered by (A) the Borrower, (B) the Required Lenders, (C) the
Cashless Option Lenders and (D) JPMorgan Chase Bank, N.A.

(b)        The Administrative Agent shall have received, on behalf of itself,
the Collateral Agent and the Lenders, an opinion of Simpson Thacher & Bartlett
LLP, counsel for the Borrower, dated the Amendment No. 2 Effective Date and
addressed to the Administrative Agent, the Collateral Agent and the Lenders, in
form and substance reasonably satisfactory to the Administrative Agent.

(c)        The Borrower shall have paid to the Administrative Agent for the
account of each Term Loan Lender, an upfront fee equal to 0.25% of the aggregate
principal amount of the Initial Term Loans held by Term Loan Lenders on the
Amendment No. 2 Effective Date.

(d)        Payment of all reasonable fees and expenses due to the Administrative
Agent (as agreed to in writing between the Administrative Agent and the
Borrower) (including, without limitation, fees and reasonable out-of-pocket
expenses of Cahill Gordon & Reindel llp, counsel to the Administrative Agent),
in each case required to be paid on the Amendment No. 2 Effective Date.
Simultaneous with effectiveness, the Lenders (other than the Cashless Option
Lenders (except in connection with the Consumer Products Asset Sale Prepayment)
and JPMorgan Chase Bank, N.A.) under the existing Credit Agreement shall have
been paid all accrued principal and interest under the Credit Agreement.

(e)        The representations and warranties of each Credit Party contained in
Article VIII of the Credit Agreement or in any other Credit Document shall be
true and correct in all material respects (in each case, except to the extent
that any representation or warranty specifically refers to an earlier date, in
which case such representation or warranty is true and correct in all material
respects as of such earlier date); provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language is true and correct in all respects on such respective dates.

(f)        No Default shall exist, or would result from the effectiveness of
this Amendment or from the application of the proceeds thereof.

(g)        The Borrower shall have delivered to the Administrative Agent a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to the Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Credit Party relating thereto) and,
if any such Mortgaged Property is located in a special flood hazard area,
evidence of flood insurance to the extent required pursuant to the Credit
Agreement.

(h)        The Borrower shall have made the Consumer Products Asset Sale
Prepayment.

 

-6-



--------------------------------------------------------------------------------

SECTION 4.        Representations and Warranties.  Each of Holdings and the
Borrower represents and warrants as to itself as follows as of the date hereof:

  (a)        Neither the execution, delivery or performance of the Amendment nor
compliance with the terms and provisions thereof and the other transactions
contemplated hereby will (i) contravene any applicable provision of any material
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality, (ii) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party or any of such
Credit Party’s Restricted Subsidiaries (other than Liens created under the
Credit Documents) pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which such Credit Party or any of such Credit Party’s Restricted
Subsidiaries is a party or by which it or any of its property or assets is bound
other than any such breach, default or Lien that could not reasonably be
expected to result in a Material Adverse Effect or (iii) violate any provision
of the certificate of incorporation, by-laws, articles or other organizational
documents of such Credit Party or any of such Credit Party’s Restricted
Subsidiaries.

  (b)        Such Credit Party has the corporate or other organizational power
and authority to execute, deliver and carry out the terms and provisions of this
Amendment and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Amendment. Such
Credit Party has duly executed and delivered this Amendment and this Amendment
constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and subject to general principles of equity.

SECTION 5.        Further Assurances.    The Borrower agrees, within 90 days of
the Amendment No. 2 Effective Date (unless extended by the Collateral Agent in
its reasonable discretion), to take such actions requested by the Collateral
Agent pursuant to section 9.14(a) of the Credit Agreement in connection with
this Amendment (which, for avoidance of doubt, may include, without limitation,
the execution and filing of mortgage amendments, delivery of date down title
insurance endorsements and local counsel opinions, each in form and substance
reasonably acceptable to the Administrative Agent).

SECTION 6.        Reference to and Effect on the Credit Agreement and the Credit
Documents.

(a)        On and after the Amendment No. 2 Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment No. 2 (i.e., the Amended Credit
Agreement).

(b)        The Credit Agreement and each of the other Credit Documents, as
specifically amended by this Amendment are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Credit Parties under the Credit Documents, in each case, as
amended by this Amendment and all guarantees and grants of security interests
are hereby reaffirmed by each Credit Party.

(c)        The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative

 

-7-



--------------------------------------------------------------------------------

Agent under any of the Credit Documents, nor constitute a waiver of any
provision of any of the Credit Documents. On and after the effectiveness of this
Amendment, this Amendment shall for all purposes constitute a Credit Document.

(d)        By executing and delivering a copy of this Amendment, the Borrower
hereby agrees and confirms, on behalf of itself and each other Credit Party,
that all Obligations (including those created hereby) shall continue to be
guaranteed and secured pursuant to the Credit Documents.

SECTION 7.        Execution in Counterparts.  This Amendment may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 8.        Governing Law; Waivers.

(I)        THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(II)       EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY:

  (A)       SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT, OR FOR THE RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT HEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF;

  (B)       CONSENTS THAT ANY SUCH ACTION OR PROCEEDING SHALL BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

  (C)       AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
SHALL BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS SET FORTH ON SCHEDULE 13.2 OF THE CREDIT AGREEMENT AT SUCH OTHER ADDRESS
OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT TO
SECTION 13.2 OF THE CREDIT AGREEMENT;

  (D)       AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION; AND

 

-8-



--------------------------------------------------------------------------------

  (E)        WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION 7 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

EACH CREDIT PARTY AND EACH LENDER AND AGENT IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

[The remainder of this page is intentionally left blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  BIG HEART PET BRANDS,    

   as Borrower

 

By:

 

        /s/ Larry E. Bodner

   

   Name:

 

Larry E. Bodner

   

   Title:

 

Executive Vice President,

      Chief Financial Officer and Treasurer  

BLUE ACQUISITION GROUP, INC.,

       as Holdings  

By:

 

        /s/ Larry E. Bodner

   

   Name:

 

Larry E. Bodner

   

   Title:

 

Executive Vice President,

      Chief Financial Officer and Treasurer

 

[Amendment No. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Collateral Agent and Lender

   

By:

 

        /s/ Tony Yung

     

   Name:

 

Tony Yung

     

   Title:

 

Executive Director

   

 

-2-